UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7551



DONALD TERRELL RICE,

                                               Petitioner - Appellant,

          versus


TERRY   O’BRIEN,    Warden,     United      States
Penitentiary - Lee,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:06-cv-00464-sgw; 9:06-cv-01741-MBS)


Submitted: November 21, 2006                 Decided:   December 4, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Terrell Rice, Appellant Pro Se. John L. Brownlee, United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Terrell Rice, a federal prisoner, appeals the

district court’s order dismissing his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   Rice v. O’Brien, Nos. 7:06-cv-00464-sgw; 9:06-cv-

01741-MBS (W.D. Va. Aug. 10, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -